OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7
                                                                    <&f&*»*
                                                                               %
              STATE ©F TEXAS                                    2   \A-' g^Wfa^A""^ ^-<1®Vj™
                                                                           tUHMHUm'r HTNEV BOWES
              PENALTY FOR ,x                                                                       SS
                                                                02 1R
  3/25/2015 PRIVATE USE                                         0006557458           MAR 31 2015\\
  ELLER, NATHAN RAY Tr. Ct. No.^iZ^^^^ MAILED FROM ZIPWR-83,051-02\
                                                       CODE 78 701
                                                                   :w
  On this day, the application for, 1107'Wht of Habeas                                  en received
  and presented to the Court.        '      *"    • •v F
                                                                                       >costa, Clerk
                                                                                                            ,l
                                NATHAN RAY ELLER
                                   [CHINS UNIT                      0806                                w




rA'..'R5
       i      ss                   UUIluauau—-~